Citation Nr: 1621368	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected left knee, left foot, and right foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from July 1995 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2012 decision, the Board denied the Veteran's claim of service connection for a back disorder.  
 
The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a September 2013 Joint Motion for Remand (Joint Motion), the Veteran's representative before the Court and VA's General Counsel moved the Court to vacate the September 2012 Board decision that denied entitlement to service connection for a back disability.  In a later September 2013 Order, the Court granted the Joint Motion and thereby vacated the September 2012 Board decision and remanded the case to the Board for additional development and readjudication consistent with the Joint Motion.

Then, in April 2014 the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development, after which, the RO continued the denial and returned the case to the Board.  In December 2014, the Board again remanded the case to the AOJ for further development.

In a June 2015 decision, the Board denied the claim of service connection for a back disorder, to include as secondary to service-connected left knee, left foot, and right foot disabilities.
 
The Veteran appealed the June 2015 Board decision to the Court.  In a February 2016 Joint Motion for Remand (Joint Motion), the Veteran's representative before the Court and VA's General Counsel moved the Court to vacate the June 2015 Board decision that denied service connection for a back disorder.  Later in a February 2016 Order, the Court granted the Joint Motion and thereby vacated the June 2015 Board decision; and remanded the case to the Board for additional development and readjudication consistent with the February 2016 Joint Motion.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2016 Joint Motion granted by the Court, it was agreed by the parties that the Board erred when it relied on a March 2015 VA medical examination that concluded with a medical opinion that was inadequate in addressing the issue of secondary service connection.  The parties agreed that the opinion was inadequate because it did not fully address the question of secondary service connection; and instead, as reflected in the rationale for the opinion, appeared to solely focus on causation and direct etiology of the back disability.  

In this regard, the parties agreed that a medical opinion addressing the issue of secondary service connection is inadequate if it fails to adequately encompass the question of aggravation, citing El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  

The March 2015 VA medical examination was the RO's response to directives in a December 2014 remand to the RO from the Board.  In the February 2016 Joint Motion, the parties further agreed that the Board had erred in not ensuring that the RO substantially satisfied the directives of the December 2014 remand.  
 
In the December 2014 remand decision the Board had directed that the Veteran undergo a VA examination; and in pertinent part, the examiner was requested
to opine as to whether it is at least as likely as not that the Veteran's current back condition was caused or permanently worsened beyond its normal progress by the Veteran's service-connected residuals of left knee injury, residuals of right foot first and second metatarsal fractures, or left foot closed reduction of the 5th metatarsophalangeal joint; and if so, to what degree.

The parties concluded that a new remand to the Board was necessary to obtain a new VA medical opinion that adequately addresses secondary service connection and complies with the remand directives of the Board's December 2014 decision.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); El-Amin, 26 Vet. App. at 138; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The case must be remanded to the AOJ for further development outlined below and primarily for an examination that is responsive to the reasons set forth in the February 2016 Joint Motion, and that sufficiently informs the Board so as to allow it to make an informed judgment on the medical question of whether the etiology of the claimed back disorder is related to service-connected disability to include by way of aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012). 

In light of the remand, any outstanding VA and private medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for his claimed back condition.
 
2.  Thereafter, schedule the Veteran for examination by an appropriate VA medical professional in connection with the back claim.  The claims file, including records in computer database form and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner is to elicit from the Veteran any history of back/thoracolumbar spine symptomatology development following the diagnosis of the Veteran's service-connected (1) residuals, left knee injury, status post abrasions and laceration with well healed scar, (2) residuals, fractures, 1st and 2nd metatarsals, right foot, or (3) closed reduction, 5th metatarsophalangeal joint, left foot; or following commencement of any associated medication or other treatment, or other perceived side effects/residuals of these three service-connected disabilities.  

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any back/thoracolumbar spine disability was caused by, or was aggravated by, the Veteran's service-connected (1) residuals, left knee injury, status post abrasions and laceration with well healed scar, (2) residuals, fractures, 1st and 2nd metatarsals, right foot, or (3) closed reduction, 5th metatarsophalangeal joint, left foot; to specifically include as caused or aggravated by any associated medication or other treatment, or other side effects/residuals of these three service-connected disabilities. 

Aggravation means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner determines that any back/thoracolumbar spine disability was aggravated by any one or more of the three service-connected disabilities, including by way of any associated medication or other treatment, or other side effects/residuals of the service-connected disabilities, then the examiner must attempt to quantify the degree of aggravation.

The examination report must include a complete rationale for all opinions expressed.  
 
3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

